Citation Nr: 1620488	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 21, 2011 for the grant of a 30 percent evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2014 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a March 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In the October 2014 decision, the Board also remanded the issue of entitlement to service connection for a mood disorder.  In a March 2015 rating decision, service connection was granted for a mood disorder and a 70 percent rating was assigned.  This matter has therefore been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In the October 2014 remand, the Board noted that VA treatment records from October 2010 indicated that the Veteran received a hearing examination; however, audiometric results were not recorded in a manner which allows for appellate review by the Board.  Specifically, the examining audiologist noted bilateral hearing loss and indicated that audiogram data was available in the Computerized Patient Record System (CPRS) and the ROES Audiogram Module.  The Board does not have access to the CPRS database to consider these results, which are relevant and were obtained during the one year period prior to the Veteran's June 21, 2011 increased rating claim.  Therefore, the Board instructed the AOJ to obtain the Veteran's outstanding VA treatment records including the October 2010 records containing audiometric data.

As argued by the Veteran's representative in the April 2016 post remand brief, the AOJ requested and obtained only the Veteran's VA treatment records dated from 2012.  As such, the requisite October 2010 records containing audiometric data were not associated with the claims file.  The Veteran's representative has therefore requested another remand to obtain these missing test results, and the Board will grant this request.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding relevant VA treatment records including the results of audiometric testing conducted in October 2010.  Any documents received by VA should be associated with the record and any negative responses should be properly documented with the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

